40 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charlotte MANCE, Plaintiff-Appellant,v.STATE OF ARIZONA;  Scottsdale Serrento Apartments,Defendants-Appellees.
No. 94-16035.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Charlotte Mance appeals pro se the district court's dismissal for lack of subject matter jurisdiction over Mance's action, challenging the Arizona Supreme Court's denial of her petition which sought review of a forcible detainer action, wherein Mance was evicted from her apartment at the Scottsdale Serrento Apartments.  The district court correctly held that it lacked jurisdiction to review an appeal from a state court decision.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Mance's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Mance's motion to enter exhibit copies in lieu of original exhibits is denied